Citation Nr: 1648324	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2006.  The Board notes that the Veteran is the recipient of the Army Commendation Medal with Valor Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a Board video-conference hearing before the undersigned.  A copy of the transcript has been added to the record.

In January 2014, the Board remanded this case and instructed the RO to obtain updated treatment records from the Cheyenne VA Medical Center and from any other sufficiently identified VA facility related to treatment for any residuals of TBI since April 2011.  After updated treatment records were obtained, the VA was instructed to schedule the Veteran for an examination to determine the etiology of any TBI found to be present.   The Board notes that updated medical records from Cheyenne VAMC were associated with the Veteran's claims file in June 2015.  The record reflects that two VA examinations were scheduled in August 2015, but the Veteran failed to report to the initial examination without good cause.  The record further reflects that after the Veteran did not report for his initial examination the second examination was cancelled.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).







FINDING OF FACT

The Veteran does not have residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for TBI are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in May 2008, prior to the initial adverse decision in this case.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was afforded a VA examination in February 2011.  The examiner found that, although the Veteran had some symptoms consistent with TBI, he did not meet the criteria for this diagnosis in view of his diagnosis of posttraumatic stress disorder (PTSD) for which he is service-connected.  In January 2014, the Board noted that the February 2011 VA examiner did not provide, nor did any prior examiner, a clear explanation as to whether the Veteran suffered from residuals of his TBI.  Accordingly, the Board found that it was unclear whether the Veteran suffered from residuals from TBI separate from, or in addition to, his service-connected PTSD.  As a result, the Board remanded the issue to the agency of original jurisdiction (AOJ) to obtain a new VA examination.  The record reflects that the Veteran was scheduled for two VA neuropsychological examinations in August 2015, both of which were deemed necessary by the Board.  Prior to the first scheduled examination, the Veteran called to cancel the appointment and a new examination date was scheduled.  The record shows that the Veteran was contacted and reminded of the new appointment and he stated he would attend.  The record further reflects that the Veteran failed to report to the rescheduled initial examination and he did not provide a justification for his failure to report or otherwise indicate a willingness to appear for examination.  Thereafter, the second examination was cancelled.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence. 

The Veteran's failure to attend the August 2015 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim for service connection for TBI.  Therefore, the Board is to adjudicate the claim for service connection for TBI based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).

Additionally, the Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Traumatic Brain Injury

The Veteran seeks service connection for TBI that he asserts is related to his period of service.  Specifically, the Veteran asserts that his TBI is related to exposure to explosions from improvised explosive device (IED) and rocket-propelled grenade (RPG) attacks that struck his convoys.  

Initially, the Board notes that Veteran's DD Form 214 reflects that he received an Army Commendation Medal with Valor Device and he has been diagnosed with and awarded service connection for PTSD related to combat.  In the case of any Veteran who engaged in combat with the enemy in active service the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014), 38 C F R. § 3 304(d) (2016).  Given the corroborating evidence, the Veteran's service in combat with enemy forces is, therefore, conceded, and the blasts to which he was purportedly exposed are presumed to have occurred.  He is presumed to have suffered a head injury or disability in service, though this presumption does not extend either to the question of a current disability, or the etiology of any current disability.

1. Factual Background

The Veteran's service treatment records (STRs) include an induction and separation examination and post-deployment health assessments following deployments to Iraq and Afghanistan.  The Veteran's enlistment examination noted a normal psychiatric and neurologic evaluation.  A February 2004 Iraqi Freedom post-deployment health assessment shows that the Veteran reported his health was fair and that he had concerns about possible exposures or events during his deployment that might have affected his health including explosions affecting his hearing.  No referral was indicated for neurological disorders, fatigue, malaise or multi-system complaints.  The Veteran indicated that his health had stayed about the same during his deployment and he denied weakness, back pain, numbness or tingling in his hands or feet, dimming of vision, dizziness, or difficulty remembering.  The Veteran did report headaches, swollen, stiff or painful joints, muscle aches, still feeling tired after sleeping, diarrhea, frequent indigestion, vomiting, ringing in his ears and redness of eyes with tearing.  In addition, the Veteran indicated that he was interested in receiving help for a stress, emotional, alcohol or family problems.  

A March 2004 STR shows that the Veteran was treated for migraine headaches, sensitivity to light causing him to blink a lot, coughing, running nose, and congestion.  A November 2004 STR noted that the Veteran complained of a migraine headache and that he just started experiencing them.  The physician noted that the Veteran had a history of migraine headaches and that he did not recall the last time he had one.  

A February 2005 Afghanistan pre-deployment health assessment shows no referral was indicated for symptoms including fatigue, malaise or multisystem complaint, or neurological disorder.  A February 2006 Afghanistan post-deployment health assessment shows that the Veteran reported that his health stayed about the same during his deployment.  The Veteran denied weakness, headaches, swollen stiff or painful joints, back pain, muscle aches, numbness or tingling in his hands or feet, dimming of vision, dizziness, feeling tired after sleeping, or difficulty remembering.  The Veteran did report diarrhea, frequent indigestion, vomiting and ringing of his ears.  Lastly, the Veteran's March 2006 separation examination shows that he reported being treated for finger surgery to fix a tendon.  

Post-service VA medical records show that the Veteran underwent an initial TBI screen in November 2007.  The record noted that the Veteran reported symptoms related to his presumed blast exposures included being dazed, confused or "seeing stars," not remembering the event, and a concussion.  In addition, the Veteran reported that the following problems began and/or got worse afterwards: memory problems, sensitivity to bright light, irritability, headaches and sleep problems.  Current problems reported included balance problems, sensitivity to bright light, irritability, headaches and sleep problems.  The Veteran was diagnosed with "probable TBI."

A November 2007 neurobehavioral symptom inventory noted the following symptoms: feeling dizzy; loss of balance; poor coordination; headaches; nausea; vision problems; sensitivity to light; hearing difficulty; sensitivity to noise; numbness or tingling on parts of the body; change in tastes and/or smell; change in appetite; poor concentration; forgetfulness; difficulty making decisions; slowed thinking, difficulty getting organized; fatigue; sleep disorder; feeling anxious or tense; feeling depressed; irritability; and poor frustration tolerance.

A January 2008 VA psychiatry progress note shows the Veteran reported that within two weeks of returning from Iraq he "freaked out" his wife due to "blacking out" and "fighting invisible things in my sleep."  In addition, the Veteran reported chronic knee and back pain related to being a paratrooper, and reported suffering from "dizzy flashes of light in my head, my head feels pressured and my face gets hot.  It feels like there is no room in my brain."  He further reported short term memory problems.  The physician diagnosed the Veteran with "probable TBI."  The Board also notes that the Veteran's diagnoses of "probable TBI" has been reported on other VA psychiatry progress notes including notes dated June, October, and November 2008, and August, November and December 2009.

In connection with the November 2007 TBI screen, the Veteran underwent a second level evaluation treatment plan in January 2008.  The VA medical record noted the etiology of the Veteran's injuries from blasts and falls in service with the number of blasts totaling eight.  The physician noted that the resulting injuries included a ruptured ear drum, hearing loss and becoming dazed.  The Veteran reported disorientation or confusion, but no loss of consciousness was reported.  Post-traumatic amnesia was also reported.  The record noted no brain injury or concussion since the Veteran's deployment.  The physician also noted the above mentioned symptoms found during the January 2008 neurobehavioral symptom inventory.  Headaches, low back pain and bilateral knee pain were also reported with the bilateral knee and low back pain found related to the Veteran's duties as a paratrooper.  The physician concluded that the psychiatric symptoms were related to the Veteran's PTSD and drug abuse/dependence.  The physician further noted that the findings were consistent with a diagnosis of TBI.

A TBI clinic progress note dated February 2008 noted reports of left low back pain that radiated to the left buttock.  In addition, the Veteran reported that his foot fell asleep when he stood for long periods of time.  He further reported falling in a bathtub but did not lose consciousness.  The Veteran complained of short term memory loss and migraines.  The Veteran was encouraged to complete his TBI evaluation.  Later that month, the Veteran was diagnosed with lumbosacral strain without neurological deficits, sacroiliac joint and piriformis pain.

A July 2008 VA polytrauma interdisciplinary record noted that "[i]t is likely that Veteran is not TBI, but symptoms due to emotional/psychological issues."

A January 2009 VA orthopedic consultation record shows the Veteran was evaluated for bilateral wrist, ankle and knee pain.  The physician noted that the Veteran had a history of TBI and stated that she was "concerned that the TBI might be involved with widespread joint pain and tenderness."  A February 2009 VA audiology examination diagnosed the Veteran with normal hearing.  Another February 2009 VA medical record noted diagnoses of bilateral patellofemoral pain syndrome of the knees, currently with normal exam, and migraine headaches. 

The Veteran underwent a VA examination in March 2009.  Symptoms reported following the presumed blast exposures included headaches, dizziness, hearing loss and ringing in his ears.  The examiner noted that no evaluation for TBI was completed during service, and a post-deployment questionnaire completed in February 2004 listed headaches and ringing in his ears as conditions occurring during his deployment.  The examiner also noted a January 2008 TBI neurologic examination that was normal.  The Veteran reported large amounts of amnesia that sometimes encompassed a three month period of time, and that this symptom occurred during both his Iraq and Afghanistan deployments.  In addition, the Veteran reported intermittent daily flashes of dizziness lasting seconds and occasionally losing his balance.  The Veteran further reported the following symptoms: sleep impairment; fatigue; malaise; mild memory impairment including problems with attention, concentration and completing executive functions; chronic recurring pain in his knees; and headaches.  The Veteran also reported hypersensitivity to light, some irritability and restlessness.  The Veteran denied speech or swallowing difficulties, bowel or bladder problems, erectile dysfunction, sensory changes, problems with vision, decrease in taste or smell, seizures or autonomic dysfunction other than chronic excessively moist palms.  The examiner found that the Veteran's current difficulties were thought due to his PTSD and psychiatric illness, except for headaches.  Upon examination, the Veteran was found to have a normal gait and station, normal tandem gait, normal motor function, normal muscle tone, symmetrical and normal reflexes, normal sensory function, no spasticity, a negative Romberg test, rapid alternating movements within normal limits, finger to nose testing within normal limits, and no evidence of endocrine dysfunction.  In addition, a mini-mental status examination was completed and the Veteran scored 29 of 30 with one out of three objects missed in recall.  The examiner did note that there was a fine tremor in both hands which was only seen while directly examining for that finding.  The examiner found that the Veteran's current symptoms and manifestations could be consistent with a very mild TBI which had stabilized, but that this was a historic diagnosis based on symptoms at the time of the blast and any alteration of function appeared to be extremely brief in 2003.  The examiner further found that possible residuals of the TBI included the Veteran's headache, hearing changes and subjective dizziness symptoms.  The examiner further found that the remaining symptoms could not be separated from a comorbid mental disorder.

The Veteran was granted service connection for PTSD in a March 2009 rating decision and was assigned a disability rating of 100 percent.  Symptoms contemplated by the rating decision as related to the Veteran's PTSD included anxiety, depression, suicidal ideations, sleeping problems, poor social functioning, and auditory and visual hallucinations.  In addition, the 100 percent rating encompassed symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, and memory loss for one's own name, occupation and names of close relatives.  The Board also notes that the March 2009 rating decision granted service connection for tinnitus, bilateral patellofemoral pain syndrome, and migraine headaches.  The rating decision denied service connection for hearing loss.

During a March 2010 VA examination, the Veteran denied seizures, blurred vision, memory loss or paresthesia.  The Veteran also underwent a March 2010 head injury screen and the Veteran reported five head injury incidents.  The first occurred at age five when he hit his head on a metal cooler while jumping between beds.  This incident resulted in loss of consciousness.  The second occurred at age twelve when the Veteran was involved in a bicycle accident resulting in loss of consciousness.  The third occurred during service when the Veteran was punched in the face resulting in two broken teeth and loss of consciousness.  The fourth occurred in Iraq when his convoy came under attack and an IED exploded on his side of the vehicle causing the Veteran to be thrown from the vehicle.  This incident resulted in loss of consciousness and symptoms included dizziness, memory problems, difficulties managing emotions, ringing in his hears and hearing loss.  The fifth incident occurred when he fell down stairs and hit his head on a tile floor.  He reported being dazed and confused following this incident.  Current symptoms included experiencing migraine headaches two to three times per month since August 2004.  In addition, the Veteran reported experiencing intense tingling sensations that rushed up his shoulders and neck most mornings.

A January 2011 VA medical record noted a diagnosis for a bulging disc in the Veteran's low back.

The Veteran underwent another VA TBI examination in February 2011.  The examiner was asked to clarify whether the Veteran had a TBI, and if so, to specify what residuals were associated with that diagnosis.  The examiner determined that the Veteran had some symptoms consistent with TBI, but that the Veteran did not meet the criteria for a TBI diagnosis in view of his current diagnosis for PTSD.  The examiner noted no history of seizures, numbness, paresthesia or other sensory changes, weakness or paralysis, bowel problems, erectile dysfunction, vision problems, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  The examiner did note headaches that occurred at least twice a week that were associated with abdominal cramping and dizziness, but not with nausea or vomiting.  The Veteran reported a lack of coordination primarily with walking and bumping into walls.  Pain reported included low back pain with radiculopathy, and bilateral knee pain.  The Veteran also reported increased sweating, sleep impairment, and fatigue.  In addition, the Veteran reported mild memory impairment with decreased attention and difficulty with executive functions, although the examiner noted no objective evidence for those symptoms upon testing such as a scoring 28/30 on a Montreal Cognitive Assessment (MoCA).  The Veteran was also noted to have urinary retention problems and an increase in sensitivity to light.  Upon examination, the Veteran was found to have a normal gait and station, tandem gait within normal limits, a negative Romberg test, rapid alternating movements within normal limits, and finger to nose testing within normal limits.  The examiner did note that there was a fine tremor in both hands which was only seen while directly examining for that finding.

A July 2011 VA medical record noted musculoskeletal joint pain that included the 5th digit, knees and back.

During a June 2013 Board hearing, the Veteran testified that while serving in Iraq his non-armored Humvee was struck in a roadside explosion and he was ejected from the vehicle.  The Veteran further testified that he lost consciousness termed situational, was checked at a field clinic and passed the retinal examination.  In addition, the Veteran testified that he was involved in a second vehicle roadside explosion in an armored Humvee and again lost consciousness.  He stated that he was not ejected from the vehicle, but that it rolled over.  He was again checked out at a field clinic and did not show any signs of neurological disorders.  Following the incidents, the Veteran stated that he started having migraine headaches.  The Veteran also reported problems remembering things, concentration problems, and a sleep disorder.  The Veteran further reported that he recently began experiencing vision problems, and tingling sensations in his bilateral fourth and fifth digits and up under his arms, and tachycardia.  He also described experiencing a "bolt of lightning" that jumped right through his neck between his head and torso resulting in the Veteran becoming dizzy and disoriented.  The Veteran stated that he was told his symptoms were related to withdrawal effects of the medications he was on. 

The Veteran underwent a VA PTSD examination in April 2015.  The examiner noted infrequent panic attacks which were found likely associated with PTSD symptoms including hypervigilance and/or excessive startle effect.  The examiner also found no contributing factors from other medical diagnoses relevant to the understanding or management of the Veteran's PTSD, including TBI, and that it was possible to differentiate symptoms attributable to each diagnosis.  The symptoms the examiner determined were attributable to separate diagnoses included opioid and alcohol use disorders.  All other symptoms found were attributed to PTSD.  In addition, the examiner stated that the Veteran's TBI diagnosis was not shown in the records reviewed and that no diagnosis of TBI existed.  Symptoms attributable to PTSD included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgement, disturbances of motivation and mood, impaired impulse control such as unprovoked irritability with periods of violence, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  Based upon this examination, the RO continued the Veteran's 100 percent disability rating based on the following symptoms: total occupational and social impairment; difficulty in adapting to work; difficulty in adapting to stressful circumstances; impaired impulse control; difficulty in adapting to a worklike setting; unprovoked irritability with periods of violence; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired judgement; forgetting directions; panic attacks; forgetting recent events; forgetting names; depressed mood; mild memory loss; chronic sleep impairment; anxiety; an suspiciousness.

2. Legal Analysis

Based on a review of the evidence, the Board finds that service connection for TBI is not warranted.

As noted above, the blasts to which the Veteran was purportedly exposed are presumed to have occurred.  Thus, the remaining questions are whether the Veteran has a diagnosis for TBI, and whether such is related to service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that the Veteran has not received a diagnosis for TBI. The Board recognizes the numerous VA medical records noting diagnoses for "probable TBI."  In addition, the Board recognizes the January 2008 TBI second level evaluation treatment plan that found the Veteran's symptomatic findings "consistent with a diagnosis of TBI."  However, the Board notes that these diagnoses do not represent definitive diagnoses; thus, the Board finds they are speculative in nature without an ultimate determination on further evaluation.  

In this regard, the Board finds most probative the February 2011 VA examiner's finding that the Veteran did not meet the criteria for a TBI diagnosis in view of his service-connected PTSD.  The Board finds this examination report the most probative for two reasons.  First, the VA examiner was specifically asked to clarify whether the Veteran had a TBI diagnosis.  Second, this opinion is supported by a July 2008 VA medical record, and March 2009 and April 2015 VA examination reports.  The July 2008 VA polytrauma interdisciplinary record noted that "[i]t is likely that Veteran is not TBI, but symptoms due to emotional/psychological issues."  The March 2009 VA examiner found the Veteran's symptoms, including memory loss, dizziness, sleep impairment, fatigue, malaise, problems with concentration and completing executive functions, and hypersensitivity to light, due to PTSD and other psychiatric illnesses.  In addition, the April 2015 VA examiner determined that the Veteran's service-connected PTSD had no other contributing factors from other medical diagnoses, including TBI, and that all symptoms such as depressed mood, sleep impairment, impaired judgement, impaired impulse control and irritability, were attributable to PTSD.  

A review of the evidence shows that the Veteran has reported the following TBI related symptoms: memory loss; irritability and poor frustration levels; headaches; sensitivity to light; sensitivity to noise; sleep disorder; poor balance/coordination; dizziness; nausea; vision problems; hearing difficulties; numbness or tingling on parts of the body including in his bilateral fourth and fifth digits; experiencing a "bolt of lightning" jump through his neck between his head and torso; tachycardia; changes to taste or smell; changes in appetite; difficulty in making decisions; difficulty getting organized; fatigue; anxiety; depression; and low back pain.  

The Board notes that many of these symptoms have been determined to be related to other service-connected conditions, with PTSD encompassing the majority.  A review of the rating decisions shows that the Veteran's PTSD has been rated based upon the following symptoms: mild memory loss; forgetting directions; forgetting names; forgetting recent events; anxiety, depression, sleep disorder; impaired impulse control; unprovoked irritability with periods of violence; disturbances of motivation and mood; impaired judgement; panic attacks; and difficulty in adapting to stressful circumstances including work or a worklike setting.  The March 2009 rating decision also granted service connection for tinnitus, bilateral patellofemoral pain syndrome, and migraine headaches associated with nausea.  Additionally, a February 2009 VA audiology examination diagnosed the Veteran with normal hearing.  Further, VA medical records show that the Veteran's low back pain has been diagnosed as a lumbosacral strain and a bulging disc with radiculopathy.  Thus, the only remaining symptoms not readily attributable to a service-connected disability or diagnosed condition are poor balance and coordination, numbness and tingling on parts of the body, changes to taste or smell and changes in appetite.  

The Board acknowledges the Veteran is competent to report on that which he has personal knowledge, such as the circumstances of his in-service blasts, to the extent that he was capable of observing them.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, mere competence is not enough to make the Veteran's assertions in this case probative; the evidence must also be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible.)  

The Board finds that any claimed residual of a TBI is not credible.  The issue of whether the Veteran has a TBI diagnosis is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran does not report that he has the requisite medical expertise to provide a diagnosis in this manner.  Moreover, his assertions are counter to the findings of the March 2009, February 2011and April 2015 VA examiners.  In addition, with regard to the remaining symptoms not attributable to a service-connected or diagnosed condition, the Board notes that the medical record shows the Veteran has, at times, both endorsed and denied some of them.  During the March 2009 VA examination, the Veteran denied speech difficulties, sensory changes, problems with vision, and decrease in taste or smell.  During a June 2013 Board hearing the Veteran stated that he was told his symptoms were related to withdrawal effects of the medications he was on.  Thus, the Board finds that the Veteran has been an inconsistent historian as to the symptoms he has reported in connection with his TBI claim. 

As has been noted, the Veteran was scheduled for VA examinations in August 2015, but failed to report.  Unfortunately, his failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  Consequently, as it stands, the record does not contain a competent medical opinion as to whether the Veteran's has a current diagnosis of TBI or residuals thereof.  So, while information from such an examination might have helped the Veteran, his decision not to report leaves the Board with only the evidence of record.

Relying on the medical findings of the February 2011 VA examiner, who found no evidence to diagnosis a TBI and the Veteran's reported symptoms related to the incidents in question, the Board finds that the most probative and credible evidence establishes that the Veteran does not have a diagnosis of, or suffer residuals from, TBI.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a TBI during the appeal period.  Further, there is no evidence that he had a TBI prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes that the Veteran served honorably in combat, and encourages the Veteran to cooperate in his claim if he should decide to file a claim to reopen the matter.



ORDER

Entitlement to service connection for a traumatic brain injury (TBI) is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


